Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 3-3-2022 has been entered.

2.        Claims 1 - 23 are pending.  Claims 1, 8, 15 are independent.    This application was filed on 6-21-2017.  

Interview

3.    Interview completed with Applicant discussing a proposed set of amendments to place application into an allowable state. 

Response to Arguments

4.    Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view 

5.    Diebolt discloses an installation package utilized to configure (provisioning) an electronic device.  Diebolt discloses a network environment comprising multiple electronic devices with a first electronic device being updated with information (i.e. configuration, installation information) transferred between the electronic devices (i.e. a first electronic device and an updating electronic device).  (see Diebolt Figure 1: (communication between electronic device 110 and updating device 112); paragraph [0033], lines 1-6: update techniques performed on multiple electronic devices; paragraph [0035], lines 1-6: installation package or update package received via wireless communication between electronic device and updating device; communication via network packets transmitted and received between electronic device and updating device (i.e. separate electronic devices))        
    It is well known in the art that an installation package comprised configuration information (i.e. such as parameters) which are utilized to install and to configure an object (i.e. electronic device).   
    Diebolt discloses the transfer of user data between electronic devices for personalization operations during a configuration or installation update. (see Diebolt paragraph [0039], lines 1-5: updating electronic device 112, utilizing user data transferred (or migrated) from electronic device 110; (user data for personalization transferred between electronic devices))  
    Diebolt discloses the installation packet is decrypted, which indicates the installation package was first encrypted before transfer between electronic devices. (see Diebolt 
    Diebolt discloses sending an installation package comprising an application to an installation service or provisioning service for installation of the indicated application upon an electronic device.  Diebolt discloses the generation of a digital signature utilized as identification information associated with a particular device/user.  Diebolt discloses a public/private key pair which is utilized in the generation of the digital signature and that the public/private key pair and the stored certificate information is associated with a particular vendor/user.  Diebolt discloses the usage of specific user data (i.e. configuration information), which is utilized in order to personalize (i.e. configure device to a specific user) an installed application (i.e. configuration parameters specific to a particular user).  (see Diebolt paragraph [0009], lines 1-15: electronic device includes an interface circuit that wirelessly communicates (i.e. providing network communications channels), and a secure element; secure element exports (transmits) user data associated with another purposed application previously installed on the secure element and personalizes the current installing application (associating current application with user data (configuration information) previously stored for a previously installed application); paragraph [0044], lines 9-16: transmitting frames on wireless channels to enable an electronic device to make initial contact, exchanging subsequent data/management frames (packets) such as request establishing connection, configuring security options and transmitting/receiving packets or frames for device 
        Diebolt discloses the transfer of user data (i.e. user specific information) between electronic devices. (see Diebolt paragraph [0009], lines 1-15: electronic device includes an interface circuit that wirelessly communicates (i.e. providing network communications channels), and a secure element; secure element exports (transmits) user data associated with another purposed application previously installed on the secure element and personalizes the current installing application (associating current application with user data (i.e. configuration information) previously stored for a previously installed application)  Diebolt discloses data communicated between electronic devices within a network environment.  
        Diebolt discloses the transfer of encrypted information between electronic devices. (see Diebolt paragraph [0009], lines 1-15: secure element receives from installing device an installation package with a digital signature (i.e. cryptographic procedures associated with encrypting installation package); paragraph [0011], lines 1-4: digital signature associated with a private encryption key of vendor (i.e. device identification) and secure digital signature verified using a corresponding public encryption key; (public/private key pair to perform cryptographic operations))     
        Diebolt discloses the generation of a digital signature utilized as identification information associated with a particular device/user.  Diebolt discloses a public/private key pair utilized in the generation of the digital signature and that the public/private key pair and the stored certificate information is associated with a particular vendor/user.  Diebolt discloses the usage of specific user data (i.e. configuration information), which is utilized in order to personalize (i.e. configure) an installed application (i.e. configuration 

        Smith discloses management of ownership information associated with a particular user and a particular electronic device. Smith disclose device identification information associated with a particular device/user. (see Smith paragraph [0017], lines 1-18: system for device commissioning (i.e. analogous to provisioning); commissioning service processes purchase transactions (i.e. owner determination) and a record is maintained to reliably establish the device’s ownership; paragraph [0056], lines 12-15: unique identifier (i.e. UUID) for device used to establish communication connection utilizing a suitable IoT communication protocol, provisioning communication; paragraph [0051], lines 12-19: requires device to perform an attestation using private key EPID key (public, private asymmetric cryptographic processing); paragraph [0052], lines 14-22: performing additional device provisioning such as configuration of collection-specific device credentials, policies, and settings (i.e. personalized information); obtaining 

Claim Rejections - 35 USC § 103  

6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claims 1 - 3, 6 - 10, 12 - 17, 19 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Diebolt et al. (US PGPUB No. 20160054989) in view of Smith et al. (US PGPUB No 20170364908).     	

Regarding Claims 1, 8, 15, Diebolt discloses a device and a method for provisioning a device and one or more tangible processor-readable storage media device embodied with instructions for executing on one or more processors and circuits of a device a process, comprising:
a)  one or more hardware processors; and b) a configuration interface executable by the one or more processors (see Diebolt paragraph [0014], lines 1-6: secure element includes a processor, memory coupled to the processor which stores a program module executed by processor, stored instructions utilized for operations performed by secure element; paragraph [0074]: electronic device includes a computer (indicates a CPU or hardware processor)) and 
d)  a payload manager executable by the one or more processors to receive an 
e)  a decryption engine executable by the one or more processors to decrypt the encrypted configuration payload using the private key securely stored on the device and cryptographically associated with the public device ID communicated to the provisioning service; (see Diebolt paragraph [0010], lines 1-5: secure element decrypts installation package using a second encryption key; paragraph [0011], lines 1-4: digital signature may be associated with a private encryption key and secure digital signature using a corresponding public encryption key) and
f)   a device configuration manager executable by the one or more processors to configure the device according to the one or more device configuration parameters received in the configuration payload. (see Diebolt paragraph [0078], lines 1-10:  networking subsystem includes an integrated circuit including a 

Furthermore, Diebolt discloses for c): to communicate device information to a provisioning service, the device information being cryptographically associated with a private key securely stored in the device. (see Diebolt paragraph [0009], lines 1-15: electronic device includes an interface circuit that wirelessly communicates (i.e. providing network communications channels), and a secure element; secure element exports user data associated with another purposed application previously installed on the secure element and personalizes the installing application (associating current application with user data stored for a previously installed application); installation package comprising a digital signature; paragraph [0011], lines 1-4: digital signature associated with a private encryption key of a vendor (i.e. device identification information associated with device vendor) and secure digital signature verified using a corresponding public encryption key; (public/private key pair utilized to perform cryptographic operations); paragraph [0044], lines 9-16: transmitting frames on wireless channels to enable an electronic device to make initial contact, exchanging subsequent data/management frames (packets) such as request establishing connection, configuring security options and transmitting/receiving packets or frames for device configuration)    

    Although Diebolt discloses communicating device information to a provisioning 
However, Smith discloses wherein for c): to communicate a public device ID to a provisioning service, a user being identified as owner of the device based on an ownership record and the public device ID, one or more device configuration parameters specific to the user and the device being stored in association with the ownership record. (see Smith paragraph [0017], lines 1-18: system for device commissioning (i.e. analogous to provisioning); commissioning service processes purchase transactions (owner determination) and a record is maintained to reliably establish the device’s ownership; paragraph [0056], lines 12-15: unique identifier (i.e. UUID) for device used to establish communication connection utilizing a suitable IoT communication protocol, provisioning communication; paragraph [0051], lines 12-19: requires device to perform an attestation using private key EPID key (public, private asymmetric cryptographic processing); paragraph [0052], lines 14-22: performing additional device provisioning such as configuration of collection-specific device credentials, policies, and settings (personalized information); obtaining buyer’s commissioning device address and port)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Diebolt for c): communicating 

Regarding Claims 2, 9, 16, Diebolt-Smith discloses the device of claim 1 and the method of claim 8 and the one or more tangible processor-readable storage media device of claim 15, wherein the device information is communicated to the provisioning service via a provisioning channel and the encrypted configuration payload is received via the provisioning channel, the provisioning channel being configured to communicate with a predefined selection of destinations. (see Diebolt paragraph [0078], lines 1-10:  networking subsystem comprises an integrated circuit including a configuration mechanism that configures a device to transmit and/or receive on a given communication channel; receiving signals from other electronic devices and performing one or more processing operations on the received signals; (perform device configuration operations))    
Smith discloses a public device ID for a particular device as stated in Claim 1 above.   

Regarding Claims 3, 10, 17, Diebolt-Smith discloses the device of claim 1 and the 

Regarding Claims 6, 14, 19, Diebolt-Smith discloses the device of claim 1 and the method of claim 8 and the one or more tangible processor-readable storage media device of claim 15, wherein the provisioning service identifies the user as the owner of the device based on a determination of whether a device information stored in the ownership record matches the device information communicated by the device. (see Diebolt paragraph [0131], lines 1-13: CAP file digitally signed using one or more certificates utilizing encryption key such as private keys of a provider of electronic device and/or a vendor (device identification) providing a component (i.e. secure element); (certificates indicate information such as owner of electronic device)) 
Smith discloses a public device ID for a particular device as stated in Claim 1 above.     

Regarding Claims 7, 12, Diebolt-Smith discloses the device of claim 1 and the method of claim 8, wherein the configuration manager is further executable by the one or more processors to limit functionality of the device based on the encrypted configuration payload received from the provisioning service. (see Diebolt paragraph [0009], lines 1-15: secure element receives from installing device an installation package with a digital signature; paragraph [0078], lines 1-10: networking subsystem comprises an integrated circuit including a configuration mechanism that configures the device to transmit and/or receive on a given communication channel (a provisioning channel); receiving signals from other electronic devices and performing one or more processing operations on the received signals; (perform device configuration operations); (configuration: network communication limited to particular communication channels)) 

Regarding Claims 13, 20, Diebolt-Smith discloses the method of claim 8 and the one or more tangible processor-readable storage media device of claim 15, wherein the device information is a public key cryptographically associated with the private key as a public/private key pair. (see Diebolt paragraph [0010], lines 1-5: installing purposed application, secure element decrypts the installation package using a second encryption key; paragraph [0011], lines 1-4: digital signature (and encrypted data) associated with a private encryption key and the secure element verifies the digital signature using a corresponding public encryption key; (public/private key pair utilized for cryptographic operations))    
Smith discloses a public device ID for a particular device as stated in Claim 1 above.  

Regarding Claims 21, 22, 23, Diebolt-Smith discloses the device of claim 1 and the method of claim 8 and the one or more tangible processor-readable storage media device of claim 15. 
Diebolt does not specifically disclose configuration payload received from provisioning service in response to communicating public device ID to provisioning service. 
However, Smith discloses wherein the encrypted configuration payload is received from the provisioning service in response to communicating the public device ID to the provisioning service. (see Smith paragraph [0017], lines 1-18: system for device commissioning (i.e. analogous to provisioning); commissioning service processes purchase transactions (owner determination) and a record is maintained to reliably establish the device’s ownership; paragraph [0056], lines 12-15: unique identifier (i.e. UUID) for device used to establish communication connection utilizing a suitable IoT communication protocol; paragraph [0051], lines 12-19: requires device to perform an attestation using private key EPID key (public, private asymmetric cryptographic processing); paragraph [0052], lines 14-22: performing additional device provisioning such as configuration of collection-specific device credentials, policies, and settings (personalized information); obtaining buyer’s commissioning device address and port)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Diebolt for configuration payload received from provisioning service in response to communicating public device ID to provisioning service as taught by Smith.  One of ordinary skill in the art would have been motivated to employ the teachings of Smith for the benefits achieved from a system that enables device provisioning or configuration based upon specific device credentials, policies, 

8.       Claims 4, 5, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Diebolt in view of Smith and further in view of Larson et al. (US PGPUB No. 20020093915).     

Regarding Claims 4, Diebolt-Smith discloses the device of claim 3 wherein the encrypted configuration payload received via the provisioning channel includes connection parameters for connecting to a network, the configuration interface further executable by the one or more processors to communicatively connect to the network using the network parameters received in the encrypted configuration payload. (see Diebolt paragraph [0078], lines 1-10:  networking subsystem includes an integrated circuit including a configuration mechanism that configures device to transmit and/or receive on a given communication channel; receiving signals from other electronic devices and possible performing one or more processing operations on the received signals; (perform device configuration operations))     

Diebolt-Smith does not explicitly disclose local area network (LAN) connection parameters to communicatively connect to a LAN. 
However, Larson discloses wherein includes local area network (LAN) connection parameters for connecting to a LAN and to communicatively connect to the LAN using the LAN parameters. (see Larson paragraph [0056], lines 1-6: network device installed on a LAN and connected to a telecommunication network; network device configured to use basic network configuration parameters; paragraph [0058], lines 5-11: request 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Diebolt-Smith for local area network (LAN) connection parameters to communicatively connect to a LAN as taught by Larson. One of ordinary skill in the art would have been motivated to employ the teachings of Larson for the benefits achieved from the flexibility of a system that enables to simplify administration for establishing LAN connections. (see Larson paragraph [0042], lines 1-3)    

Regarding Claims 5, 11, 18, Diebolt-Smith discloses the device of claim 3 and the method of claim 10 and the one or more tangible processor-readable storage media device of claim 17, wherein the encrypted configuration payload received via the provisioning channel includes network connection parameters for connecting to a network, the configuration interface further configured to communicatively connect to the network using the network parameters received in the encrypted configuration payload, the payload manager being further executable by the one or more processors to receive an additional configuration payload from the provisioning service via the network, the additional configuration payload containing additional one or more device parameters specific to the user and the device stored in associated with the ownership 

Diebolt-Smith does not explicitly disclose communicatively connecting to the LAN using the LAN parameters received. 
However, Larson discloses wherein communication channel includes local area network (LAN) connection parameters for connecting to a LAN and communicatively connect to the LAN using the LAN parameters received. (see Larson paragraph [0056], lines 1-6: network device installed on a LAN and connected to a telecommunication network; network device is configured to use basic network configuration parameters; paragraph [0058], lines 5-11: request contains network parameter information such as identity, public key, range of IP addresses used as network addresses; paragraph [0059], lines 1-3: certificate authority verifies the information and parameters contained in certificate request; paragraph [0061], lines 1-12: when certificates of each respective entity have been verified, the connection (VPN) is established between the entities)      
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Diebolt-Smith for communicatively 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/CJ/
March 14, 2022     

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436